RESOLUCIÓN
La Jueza Presidenta, Hon. Liana Fiol Matta, ha conce-dido a los empleados y funcionarios de la Rama Judicial la mañana del 24 de diciembre de 2014, así como el 26 de diciembre de 2014 y el 5 de enero de 2015, con cargo a la licencia de vacaciones.
En virtud de nuestra facultad para reglamentar los pro-cedimientos judiciales, se dispone que al computar los tér-minos establecidos en las distintas leyes y reglas aplicables a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 LPRA sees. 72 y 73), y se considerarán el 24 y 26 de diciembre de 2014, así como el 5 de enero de 2015 como días feriados. Cualquier término a vencer el 24 y el 26 de diciembre de 2014, se extenderá hasta el lunes 29 de diciembre de 2014, y los que venzan el 5 de enero de 2015, se extenderán hasta el próximo día laborable, miércoles 7 de enero de 2015.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo